Citation Nr: 1147317	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a tongue disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the claims on appeal.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC.  

At the hearing the Veteran was granted 60 days to submit any additional evidence.  The Veteran's representative also submitted a motion to file evidence out of time in July 2011 requesting an additional 90 days to submit evidence.  The motion was granted by the undersigned in September 2011.  The expiration of the 90-day time frame has passed.

Multiple records have been added to the record since the last statement of the case that have not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran has waived RO jurisdiction of review of the evidence.

The issue of entitlement to an increased rating for PTSD has been raised by the record via a May 2011 statement from a VA physician, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disorders of the tongue and skin, which he claims are secondary to his exposure to excessive heat and sun in Korea as well as exposure to Agent Orange during his patrols along the Demilitarized Zone (DMZ).  He testified that he has had itching and skin problems on the face, legs, and foot ever since service and that his mouth is dry and the taste is not right.  He also contends that he has cracks and cuts on his tongue.  The Veteran also seeks service connection for hypertension to include as secondary to his service-connected PTSD, as well as loss of use of his creative organ based on medication taken to treat his PTSD and hypertension. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in vicinities other than Vietnam, Thailand, or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n.  This procedure requires (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service; and (3) requesting a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides. 

There is no indication from review of the claims folder that the RO made any attempt to determine whether the Veteran was exposed to herbicides during his active service in Korea.  As the procedures found in VA's Adjudication Procedure Manual at M21-1MR, IV.ii.2.C.10.n have not been conducted, the Veteran's claim must be remanded in order for the RO to comply with these procedures. 

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain veterans who served in Korea. Specifically, VA added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307  that reads as follows: 

(a)(6)(iv) A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 

This amendment is applicable to all applications for benefits that are received by VA on or after February 24, 2011 and to all applications for benefits that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit  on February 24, 2011.  Thus, the amendment possibly applies to the Veteran's claim. 

The service treatment records show that there are no findings specifically related to any of the claimed disabilities.    

After service a September 1986 private treatment record from Group Health Association shows a diagnosis of hypertension and notes that the Veteran had blood pressure problems in 1981.  The Veteran testified that he had been diagnosed with hypertension in service and again in the early 1970s from Group Health (now known as Kaiser).  He submitted records from Group Health since 1986; any other records of treatment from this facility are outstanding.  As the Veteran has notified VA of the existence of potentially relevant evidence, reasonable efforts should be made to obtain the private treatment records from Group Health Associates dated since 1971.  Also, a medical examination should be provided to determine whether there is any likelihood that the Veteran's current hypertension had its onset in service or is related to his service-connected PTSD (on a direct basis or based on aggravation).  During the hearing, the Veteran's representative alluded to Cecil Textbook of Medicine, which supported a link between hypertension and PTSD.  This study should be considered by the examining physician.

With respect to the tongue disorder claim, a November 1988 private treatment record shows complaints of bumps on the tongue.  The Veteran also complained of fissures on his tongue with no taste changes on a May 2008 VA treatment record.  He was diagnosed with a "geographic tongue," which is defined as "benign migratory glossitis," i.e., "an inflammatory disease of the tongue of unknown etiology, characterized by multiple annular areas of desquamation of the filiform papillae on the dorsal surface of the tongue, usually presenting pinkish-red central lesions outlined by thin, yellowish lines or bands that change patterns and shift from one area to another every few days."  See Dorland's Illustrated Medical Dictionary 28th edition, pp. 701-02, 1719.  The Veteran was seen for complaints of difficulty with his voice, swallowing, and breathing during service in June 1970.  His oropharanx and uvula appeared "ok" on physical examination.  Given these findings of record, a medical opinion should be provided to determine the likelihood that any present disorder of the tongue had its onset in service.

Regarding the skin disorder claim, the Veteran has multiple post-service diagnoses of skin disorders since 1992 including keratinaceous debris consistent with epidermal inclusion cyst of the face, melasma eczema, genital herpes (which he stated he had since the late 1960s), and acne vulgaris.  Most recently, VA treatment records dated since March 2008 show findings of stasis dermatitis, xerosis, melasma, and "boot dermatitis" secondary to leather/rubber; also a May 2011 treatment record shows a finding of tinea versicolor.  A medical opinion should be provided to determine the likelihood that any of the Veteran's present skin disorders had their onset during military service.

Post-service records show diagnoses of erectile dysfunction.  A June 2006 VA treatment record specifically shows an assessment of vasculogenic erectile dysfunction versus drug effect, which would weigh against the Veteran's secondary service connection claim.  Nonetheless, a comprehensive physical examination should be conducted to determine the likelihood of whether the Veteran's erectile dysfunction has been caused or aggravated by the medication he takes for his PTSD and/or hypertension.

The notice letter of record dated in November 2006 does not specifically include the criteria for substantiating a secondary service connection claim.  This should be remedied on remand.

Finally, any outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate claims for service connection for hypertension, as secondary to his service-connected PTSD, and erectile dysfunction, as secondary to medications taken for PTSD and/or hypertension (see 38 C.F.R. § 3.310); (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.  

2.  Make arrangements to obtain the Veteran's treatment  records from Group Health Associates (now known as Kaiser Permanente) dated since 1971.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

3.  Obtain the Veteran's treatment records dated since June 2011, from the VA Medical Center in Washington, DC.

4.  Pursuant to VA's Adjudication Procedure Manual, M21-1MR, IV.ii.2.C.10.n, determine whether the Veteran was exposed to herbicides during his active service in Korea.  Documented evidence as to what steps were taken must be set forth in the claims file. 

5.  After the above development has been conducted, schedule the Veteran for a VA hypertension examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should refer to, and, if possible, review the Cecil Textbook of Medicine, 22nd edition referenced in the May 2011 Board hearing (see Transcript, p.27), which was noted as supporting evidence of a link between hypertension and PTSD.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury (including any presumed exposure to Agent Orange during his service in Korea).     

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was caused by the Veteran's PTSD.  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was aggravated by the Veteran's PTSD.  If so, please state, to the extent possible, the baseline level of severity of the hypertension before the onset of aggravation.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

6.  Schedule the Veteran for a VA dermatology examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current dermatology disorders found to be present, i.e., keratinaceous debris consistent with epidermal inclusion cyst of the face, melasma eczema, genital herpes, acne vulgaris, stasis dermatitis, xerosis, melasma, boot dermatitis, and tinea versicolor.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury (including any presumed exposure to Agent Orange and/or excessive heat and sun during his service in Korea).     

Please provide a complete rationale for your opinion.  If you cannot answer the above question without resorting to speculation or remote possibility, please indicate why that is so.

7.  Schedule the Veteran for a VA ear, nose, and throat examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current tongue disorders found to be present, i.e., bumps, cracks, or cuts on the tongue, and geographic tongue; and should specifically state whether any current condition of the tongue is considered a disability.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current tongue disorder had its clinical onset during active service or is related to any in-service disease, event, or injury (including any presumed exposure to Agent Orange and/or excessive heat and sun during his service in Korea).     

Please provide a complete rationale for your opinion.  If you cannot answer the above question without resorting to speculation or remote possibility, please indicate why that is so.

8.  Schedule the Veteran for a VA genitourinary examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction had its clinical onset during active service or is related to any in-service disease, event, or injury (including any presumed exposure to Agent Orange during his service in Korea).     

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction was caused by the Veteran's PTSD and/or hypertension (including the medications taken for these disorders).  

(c)  Whether it is at least as likely as not (50 percent or greater probability) that any current erectile dysfunction was aggravated by the Veteran's PTSD and/or hypertension (including the medications taken for these disorders).  If so, please state, to the extent possible, the baseline level of severity of the erectile dysfunction before the onset of aggravation.  

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

9.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

10.  Finally, readjudicate the claims on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



